DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Amendments
	Acknowledgment of receiving amendments to the claims, which were received by the Office on 11/22/2021. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Brian Matross (Reg. #: 64,035) on 1/26/2022. 

Amendment as follows:
Amend claim 1, lines 21-23 as follows: 
 “wherein a length of a predetermined area, within which a contact point of the comb- shaped terminal with the first terminal is able to vary relatively, is sufficiently longer than an adjustment amount of the flange back.”

In claim 5, line 14, change “the same angle” to “a same angle”.
In claim 5, line 17, change “second terminal and” to “second terminal, and”.
Amend claim 5, lines 18-21 as follows:
 “wherein a length of a predetermined area, within which a contact point of the first terminal with the first comb-shaped terminal is able to vary relatively, is sufficiently longer than an adjustment amount of a flange back adjusted by a spacer which is able to be inserted between the lens adapter and the apparatus body.”


Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):


Claims 2-3 depend on, and further limit, independent claim 1. Therefore, claims 2-3 are considered allowable for the same reasons.


	“a first terminal electrically connectable with a first comb-shaped terminal of the apparatus body, a second terminal electrically connectable with a terminal of an interchangeable lens, wherein the second terminal is opposite the first terminal in a direction parallel to an optical axis, and a second mount portion being in contact with a first mount portion provided on the interchangeable lens, in a state where the interchangeable lens is mounted on the lens adapter, wherein the first terminal is formed in a comb-shaped, wherein a contact position of the first comb-shaped terminal and the first terminal is slidable relatively in the optical axis direction with respect to the second mount portion, wherein, in a case of viewing the lens adapter from the optical axis thereof toward an outside of the lens adapter, the first terminal is located within a same angle range in a circumferential direction of the second mount portion within which the second terminal is included, and the first terminal is arranged further away from the optical axis than the second terminal, and wherein a length of a predetermined area, within which a contact point of the first terminal with the first comb-shaped terminal is able to vary relatively, is sufficiently longer than an adjustment amount of a flange back adjusted by a spacer which is able to be inserted between the lens adapter and the apparatus body.”
Claims 6-7 depend on, and further limit, independent claim 5. Therefore, claims 6-7 are considered allowable for the same reasons.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698                                                                                                                                                                                                        

/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698